 

 

 

te

Case: 2:20-mj-00383-CMV Doc #: 1 Filed: 05/27/20 Page: 1 of 4 PAGEID #: 1

afaul0
AO 106 (Rev. 04/10) Application for a Search Warrant C5

 

UNITED STATES DISTRICT COURT

for the
Southern District of. Ohio

In the Matter of the Search of va

USPS Priority Mail parcel 9505 5100 7461 0142 5186 57 .
addressed to “Andrea Pruitt, 460 Helen Ct., Columbus Ohio Case No. ? ; ar 224

43201"

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property

USPS Priority Mail parcel 9505 5100 7461 0142 5186 57 addressed to “Andrea Pruitt, 460 Helen Ct., Columbus Ohio 43201"

located in the Southern District of Ohio , there is now concealed (identify the
person or describe the property to be seized):
A quantity of a controlled substance and/or proceeds which are evidence of, and/or contraband regarding, violation(s) of Title 21,
United States Code, Sections 841(a)(1) and 843(b), as further set forth in the attached Affidavit of Postal Inspector Justin D. Koble.

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
of evidence of a crime;

of contraband, fruits of crime, or other items illegally possessed;
& property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. 841(a)(1) Possession with intent to distribute a controlled substance
21 U.S.C. 843(b) Prohibited use of a communication center (U.S. Mail)

The application is based on these facts:

As set forth in the attached Affidavit of Postal Inspector Justin D, Koble.

ot Continued on the attached sheet.

0 Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

= Applicant's signature
Justin D. Koble, U.S. Postal Inspector

Printed name and title

Sworn to before me and signed in my presence.

pate, 5-27-20 UVa»

Judge's signature
City and state: Columbus, Ohio Hon. Chelsey Vascura, U.S. Magistrate Judge

Printedname and title
 

Case: 2:20-mj-00383-CMV Doc #: 1 Filed: 05/27/20 Page: 2 of 4 PAGEID #: 2

és sppu|2°

UNITED STATES DISTRICT.COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

IN THE MATTER OF THE SEARCH OF: ,
Case No.
USPS Priority Mail parcels 9505 5100 7461

0142 5186 33 and 9505 5100 7461 0142 5186

57 addressed to.“Andrea Pruitt, 460 Helen Ct.,

Columbus Ohio 43201”

 

 

 

AFFIDAVIT. IN SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT

 

I, Justin D. Koble, U.S. Postal Inspector, being duly sworn, depose and state as follows:

. [have been a U.S. Postal Inspector for the past 5 years, enforcing federal mail and drug laws,
and I am currently assigned to Columbus, OH. I have received training at the U.S, Postal
Inspection Service National Training Seminars for mail-related criminal investigations and
have investigated cases with other federal, state, and local police units.

. Through my training and experience with the U.S. Postal Inspection Service, I am aware that
drug traffickers have been using Priority Mail, a businéss-oriented service offered by the
United States Postal Service (USPS), to transport controlled substances and transfer funds,
cash or otherwise, to further their enterprises. As a result of past investigations and
prosecutions, the U.S. Postal Inspection Service has determined that a number of indicators
can be used to identify parcels containing contraband that have been entered into the Priority
Mail network. U.S. Postal Inspectors routinely review shipment documents and Priority Mail
parcels originating from or destined to drug source areas to identify instances where there is a
possibility of drug trafficking.

. On May 23, 2020, U.S. Postal Inspectors identified the USPS Priority Mail parcel bearing
tracking number 9505 5100 7461 0142 5186 33, hereinafter “Subject Parcel #1,” and the
USPS Priority Mail parcel bearing tracking number 9505 5100 7461 0142 5186 57,
hereinafter “Subject Parcel #2” (collectively the “Subject Parcels”), which, due to an ongoing
investigation of narcotics, were believed to contain narcotics and were being shipped from
Nevada to Central Ohio. U.S. Postal Inspectors also identified these as suspected drug
parcels based on several characteristics, including but not limited to type of mail, origin,
destination, and size, as explained further below.

. On May 24, 2020, U.S. Postal Inspectors took custody of the Subject Parcels,-both observed
to be addressed to “Andrea Pruitt, 460 Helen Ct., Columbus Ohio 43201,” with a return
address, written on an adhesive label and placed onto the Subject Parcels, of “Alysa Pruitt,
440 Wickenburg St, Henderson NV 89015.” The Subject Parcels are white USPS Prony
Mail large flat-rate cardboard boxes each measuring approximately 12” x 12” x 5%”. The
subject parcels each weigh approximately 5 pounds, 10 ounces.

 
 

 

 

Case: 2:20-mj-00383-CMV Doc #: 1 Filed: 05/27/20 Page: 3 of 4 PAGEID #: 3

. USPS records indicate the Subject Parcels were mailed from Las Vegas, NV 89119 on May
21, 2020, at approximately 7:00 p.m. PDT. USPS postage affixed to the parcels, totaling
$42.20, was paid for in cash.

. On May 26, 2020, checks of USPS, law enforcement, and open-source databases were
conducted to determine the validity of the recipient name and address indicated on the
Subject Parcels, “Andrea Pruitt, 460 Helen Ct., Columbus Ohio 43201.” According to USPS
databases, 460 Helen Court is a valid address in the 43201 zip code. Checks of law
enforcement databased were unable to associate the name “Andrea Pruitt” to the address.

. On May 26, 2020, checks of USPS, law enforcement, and open-source databases were
conducted to determine the validity of the retum name and address indicated on the Subject
Parcels, specifically “Alysa Pruitt, 440 Wickenburg St, Henderson NV 89015.” According to
USPS databases, 440 Wickenburg St is a valid address in the 89015 zip code. An individual
by the name of “Alyssa Pruitt” was found to be associated with the address. Upon further
examination of the Subject Parcels, it was observed that the addressee and return information
had first been handwritten directly on each of the mailing boxes—prior to the application of
the exterior mailing labels that were ultimately placed on each of the Subject Parcels before
they were placed in the mail. The handwriting underneath the exterior mailing labels on each
package, however, remained clearly visible through the mailing labels on each of the Subject
Parcels. That handwriting indicated the spelling of “Alyssa,” with two s’s. Checks of
Nevada driver’s license records also indicate the spelling to be “Alyssa.” The individual who
sent the Subject Parcels, however, placed a mailing label on each Subject Parcel over the
handwritten return information, this one listing the name “Alysa,” with one s, making it
highly unlikely the “Alyssa Pruitt” known to reside at the return address mailed the parcels
and misspelled her own name.

. Based on training and experience, Your Affiant knows that, in the past, drug traffickers have
used fictitious names at legitimate addresses to receive parcels containing illegal narcotics,
and have used misspelled names or addresses belonging to othets for the sender/return
address, in an attempt to conceal their true identity, while at the same time trying to
legitimize the shipment in the event that the parcel is seized by law enforcement officers.
Additionally, Nevada is a known source area for shipment of illegal narcotics to Central Ohio
as well as other areas of the United States.

. On May 26, 2020, Trooper Lindsay Barrett, Ohio State Highway Patrol, who is the handler
for “Gali,” a drug detection dog most recently certified by the Ohio Peace Officers Training
Association for the detection of marijuana, cocaine, crack, heroin, and methamphetamine,
presented the Subject Parcels to Gali. K-9 Gali has completed the 10 week Ohio State
Highway Patrol K-9 training program, a well-established and regarded training program for
police canines. Both in training and actual deployments, K-9 Gali has successfully detected
narcotics; demonstrating clear, positive, passive indications to narcotic odor, thereby
establishing himself as a highly reliable police dog.

 

 
 

Case: 2:20-mj-00383-CMV Doc #: 1 Filed: 05/27/20 Page: 4 of 4 PAGEID #: 4

10. The Subject Parcels were hidden among USPS processing and transportation equipment, and
K-9 Gali was allowed to search the entire area. Trooper Barrett concluded that K-9 Gali did
alert positively and independently to each of the Subject Parcels. Based on that alert,
Trooper Barrett concluded the odor of one or more of the drugs K-9 Gali is trained and
certified to detect was present.

11. Based on the information contained herein, Your Affiant maintains there is probable cause to
believe that each of the Subject Parcels, specifically the parcel bearing tracking number 9505
5100 7461 0142 5186 33 (Subject Parcel #1), and the parcel bearing tracking number 9505
5100 7461 0142 5186 57 (Subject Parcel #2), contains controlled substances and/or
contraband, in violation of Title 21, United States Code, Sections 841(a)(1) and 843(b).
Based on the facts set forth in this Affidavit, I submit that there is probable cause to believe
that controlled substances are being concealed in the parcels, and seek the issuance of a
warrant to search the parcels for controlled substances to be seized.

Respectfully submitted,

 
  

 

 

Justin D. Koble, United States Postal Inspector

Subscribed and sworn to before me on May z. - , 2020.

be»

Honorable Chelsey M. Vascura
UNITED STATES MAGISTRATE JUDGE

»

 

 

 
